Exhibit 10.1

SECOND AMENDMENT

TO REVOLVING CREDIT AGREEMENT

This SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT, dated as of October 31,
2006 (this “Amendment”), by and among MCCORMICK & SCHMICK ACQUISITION CORP., a
Delaware corporation (“MSAC”), MCCORMICK & SCHMICK RESTAURANT CORP., a Delaware
corporation (“MSRC”), MCCORMICK & SCHMICK MARYLAND LIQUOR, INC., a Maryland
corporation, MCCORMICK & SCHMICK ACQUISITION I TEXAS, INC., a Texas corporation
(“MS Acquisition I”), MCCORMICK & SCHMICK ACQUISITION II TEXAS, INC., a Delaware
corporation (“MS Acquisition II”), MCCORMICK & SCHMICK ACQUISITION TEXAS LP, a
Texas limited partnership, MCCORMICK & SCHMICK ACQUISITION III TEXAS, INC., a
Texas corporation, MCCORMICK & SCHMICK’S ATLANTA II, LLC, a Delaware limited
liability company, MCCORMICK & SCHMICK’S HACKENSACK, LLC, a Delaware limited
liability company, MCCORMICK & SCHMICK ORLANDO, LLC, a Delaware limited
liability company, MCCORMICK & SCHMICK DALLAS, L.P., a Texas limited
partnership, MCCORMICK & SCHMICK DALLAS LIQUOR, INC., a Texas corporation,
MCCORMICK & SCHMICK AUSTIN, LP, a Texas limited partnership, MCCORMICK & SCHMICK
AUSTIN LIQUOR, INC., a Texas corporation, and each of the other Subsidiaries of
MSAC which shall from time to time hereafter become a party thereto pursuant to
§9.17 of the Credit Agreement (as defined below) (collectively, the
“Borrowers”), BANK OF AMERICA, N.A., as successor by merger to Fleet National
Bank, and COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK
INTERNATIONAL” NEW YORK BRANCH (collectively, the “Lenders”), BANK OF AMERICA,
N.A., as successor by merger to Fleet National Bank, as administrative agent for
itself and the Lenders (in such capacity, the “Administrative Agent”), amends
certain provisions of the Revolving Credit Agreement, dated as of July 23, 2004
(as amended and in effect from time to time, the “Credit Agreement”), by and
among the Borrowers, the Lenders, the Administrative Agent and BANC OF AMERICA
SECURITIES LLC, as arranger. Terms not otherwise defined herein which are
defined in the Credit Agreement shall have the same respective meanings herein
as therein.

WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders amend certain provisions of the Credit Agreement; and

WHEREAS, the Administrative Agent and the Lenders have agreed to amend certain
provisions of the Credit Agreement as provided more fully herein below;

 

1



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.1. Amendments to the Credit Agreement.

(a) Amendment to §1.1 of the Credit Agreement (Definitions). §1.1 of the Credit
Agreement is hereby amended by inserting the following new definition in the
proper alphabetical order therein:

Boathouse Acquisition. The acquisition by the Borrowers of five full-service
Boathouse Restaurants and one restaurant under construction in Vancouver,
British Columbia from Spectra Group of Great Restaurants, Inc., a company
organized under the laws of Canada.

(b) Amendment to §10.5.3 of the Credit Agreement (Acquisitions). §10.5.3 of the
Credit Agreement is hereby amended by deleting the figure of “$10,000,000” in
the last line therein and substituting the figure “$30,000,000” therefore.

(c) Amendment to §11.3 of the Credit Agreement (Growth Capital Expenditures).
§11.3 of the Credit Agreement is hereby amended by inserting the following
immediately after “Notwithstanding the foregoing” in the first paragraph
following the table therein:

(1) the maximum Growth Capital Expenditures set forth in the table above shall
be increased, one time, by an amount equal to $20,000,000 in connection with the
Boathouse Acquisition and solely in the fiscal year in which the Boathouse
Acquisition is consummated, which shall be, for the avoidance of doubt either
the fiscal year ending 2006 or the fiscal year ending 2007 and (2)

1.2. Conditions to Effectiveness. This Amendment shall be effective as of the
date hereof upon the Administrative Agent’s receipt of a counterpart signature
page to this Amendment duly executed and delivered by each of the Borrowers, the
Required Lenders and the Administrative Agent.

1.3. Representations and Warranties. Each of the Borrowers hereby represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) Representations and Warranties in the Credit Agreement. The representations
and warranties of each of the Borrowers contained in the Credit Agreement were
true and correct in all material respects as of the date when made and continue
to be true and correct in all material respects on the date hereof, except to
the extent of changes resulting from transactions or events contemplated or
permitted by the Credit Agreement and the other Loan Documents and changes
occurring in the ordinary course of business that singly or in the aggregate are
not materially adverse, or to the extent that such representations and
warranties relate expressly to an earlier date.

(b) Ratification, Etc. Except as expressly amended or waived hereby, the Credit
Agreement and the other Loan Documents, and all documents, instruments and
agreements related thereto, are hereby ratified and confirmed in all respects
and shall continue in full force and effect. The Credit Agreement shall,
together with this Amendment, be read and construed as a single agreement. All
references to the Credit Agreement in the Credit Agreement, the Loan Documents
or any related agreement or instrument shall hereafter refer to the Credit
Agreement as amended hereby.

 

2



--------------------------------------------------------------------------------

(c) Authority, Etc. The execution and delivery by each of the Borrowers of this
Amendment and the performance by such Person of all of its agreements and
obligations under the Credit Agreement as amended hereby are within the
corporate, limited partnership or limited liability company authority, as
applicable, of such Person and have been duly authorized by all necessary entity
proceedings on the part of such Person.

(d) Enforceability of Obligations. This Amendment and the Credit Agreement as
amended hereby constitute the legal, valid and binding obligations of each of
the Borrowers enforceable against such Person in accordance with their terms,
except as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of,
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefore may be brought.

(e) No Default. No Default or Event of Default has occurred and is continuing.

1.4. No Other Amendments. Except as expressly provided in this Amendment, all of
the terms and conditions of the Credit Agreement and the other Loan Documents
remain in full force and effect. Nothing contained in this Amendment shall
(a) be construed to imply a willingness on the part of the Administrative Agent
or the Lenders to grant any similar or other future amendment, waiver or consent
of any of the terms and conditions of the Credit Agreement or the other Loan
Documents or (b) in any way prejudice, impair or effect any rights or remedies
of the Administrative Agent or the Lenders under the Credit Agreement or the
other Loan Documents.

1.5. Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but which together
shall constitute one instrument. In proving this Amendment, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

1.6. Expenses. Pursuant to §17.2 of the Credit Agreement, all reasonable costs
and expenses incurred or sustained by the Administrative Agent in connection
with this Amendment, including the fees and disbursements of legal counsel for
the Administrative Agent in producing, reproducing and negotiating the
Amendment, will be for the account of the Borrowers whether or not the
transactions contemplated by this Amendment are consummated.

1.7. Miscellaneous. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT UNDER THE
LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL FOR ALL PURPOSES BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS

 

3



--------------------------------------------------------------------------------

(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW). The captions in
this Amendment are for convenience of reference only and shall not define or
limit the provisions hereof.

[signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as a
document under seal as of the date first above written.

 

MCCORMICK & SCHMICK

ACQUISITION CORP.

By:

 

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

 

Title: Chief Financial Officer

 

MCCORMICK & SCHMICK

RESTAURANT CORP.

By:

 

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

 

Title:

 

MCCORMICK & SCHMICK MARYLAND

LIQUOR, INC.

By:

 

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

 

Title: Secretary

 

MCCORMICK & SCHMICK

ACQUISITION I TEXAS, INC.

By:

 

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

 

Title: Authorized Person

 

MCCORMICK & SCHMICK

ACQUISITION II TEXAS, INC.

By:

 

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

 

Title: Authorized Person

 

5



--------------------------------------------------------------------------------

MCCORMICK & SCHMICK

ACQUISITION TEXAS LP

By: McCormick & Schmick Acquisition I

Texas, Inc., its General Partner

By:

 

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

 

Title: Authorized Person

 

MCCORMICK & SCHMICK

ACQUISITION III TEXAS, INC.

By:

 

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

 

Title: Authorized Person

 

MCCORMICK & SCHMICK’S ATLANTA II,

LLC

By:

 

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

 

Title: Manager

 

MCCORMICK & SCHMICK’S

HACKENSACK, LLC

By:

 

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

 

Title: Manager

 

MCCORMICK & SCHMICK ORLANDO,

LLC

By:

 

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

 

Title: Manager

 

6



--------------------------------------------------------------------------------

MCCORMICK & SCHMICK DALLAS, LP

By:

 

McCormick & Schmick Acquisition I

Texas, Inc., its General Partner

By:

 

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

Title: Authorized Person

MCCORMICK & SCHMICK DALLAS

LIQUOR, INC.

By:

 

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

Title: Authorized Person

MCCORMICK & SCHMICK AUSTIN, LP

By:

 

McCormick & Schmick Acquisition I

Texas, Inc., its General Partner

By:

 

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

Title: Authorized Person

MCCORMICK & SCHMICK AUSTIN

LIQUOR, INC.

By:

 

/s/ Emanuel N. Hilario

 

Name: Emanuel N. Hilario

Title: Authorized

 

7



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as successor by merger to Fleet National Bank,
individually and as Administrative Agent

By:

    

 

8



--------------------------------------------------------------------------------

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. “RABOBANK INTERNATIONAL”
NEW YORK BRANCH

By:

      

Name:

Title:

By:

      

Name:

Title:

 

9